Citation Nr: 1757883	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  The Veteran has been awarded the Vietnam Service Medal with four bronze stars, Combat Action Ribbon, Infantry badge, Republic of Vietnam Cross of Gallantry with palm.  

This appeal to the Board of Veterans' Appeals (Board is from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).  

In support of his claims, the Veteran testified at a hearing at the RO in January 2017 before the undersigned Veterans Law Judge of the Board.   


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss and tinnitus. 

In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss due to excessive noise exposure during combat in Vietnam.  He is capable of describing and reporting his noise exposure in service.  It is also noted that VA has conceded combat exposure; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).

In regard to element (3), causal relationship, the record contains a March 2012 VA medical opinion which is against the claim.  The examiner indicated that there was no significant threshold shift during service and there was no hearing loss present in either ear at the time of his separation from service.  The Board notes, however, that in testimony before the Board, the veteran indicated audiographic testing was not completed at separation from service.  While the record contains a copy of the September 1968 separation examination report, the noted decibel loss is zero at all relevant frequencies.  In light of this, the Board finds the Veteran statements credible.  

Acoustic trauma due to combat is accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  As he alleges hearing loss that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection. 38 U.S.C.A. Â§ 1154 (b); Reeves, supra. The negative VA medical opinions are inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss symptomatology and tinnitus since service, and current symptoms that form the basis for diagnosis of the disabilities.  Thus, the Board finds that the opinion provided by the examiner is not persuasive.   

In light of the less than persuasive VA audiological examination report, the Board concludes that the evidence for and against the claim is in relative equipoise.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that had onset during his period of service.  Service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


